Name: Commission Regulation (EEC) No 1865/88 of 30 June 1988 suspending customs duties in trade in beef and veal between Spain and the Community as constituted at 31 December 1985
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  trade policy;  Europe
 Date Published: nan

 Avis juridique important|31988R1865Commission Regulation (EEC) No 1865/88 of 30 June 1988 suspending customs duties in trade in beef and veal between Spain and the Community as constituted at 31 December 1985 Official Journal L 166 , 01/07/1988 P. 0026 - 0026 Finnish special edition: Chapter 3 Volume 26 P. 0234 Swedish special edition: Chapter 3 Volume 26 P. 0234 *****COMMISSION REGULATION (EEC) No 1865/88 of 30 June 1988 suspending customs duties in trade in beef and veal between Spain and the Community as constituted at 31 December 1985 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 75 (4) thereof, Whereas Council Regulation (EEC) No 3861/87 of 22 December 1987 suspending customs duties in trade in beef and veal between Spain and the Community as constituted at 31 December 1985 (1) provides for the partial suspension of customs duties in trade between Spain and the Community as constituted at 31 December 1985 until 30 June 1988; whereas that Regulation also provides that before that date the Commission is to review the situation on the Spanish and Community market with a view possibly to adopting suitable measures; Whereas recent developments in production and on the Spanish and Community market for beef and veal products make full liberalization of trade in this sector desirable; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 The customs duties pursuant to Article 75 (1) of the Act of Accession and applicable to trade in the products covered by Regulation (EEC) No 805/68 between Spain and the Community as constituted at 31 December 1985 shall be suspended from 1 July 1988. Article 2 This Regulation shall enter into force on 1 July 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 363, 23. 12. 1987, p. 32.